Exhibit IMPLEX CORPORATION DISCLOSURE POLICY Purposes and Objective Regulation FD (“Fair Disclosure”) issued by the Securities & Exchange Commission establishes the basic requirement for avoiding “selective disclosure” and disseminating all communication of material corporate information to everyone at the same time.The basic rule of Regulation FD is that whenever the Company or someone acting on its behalf discloses any material nonpublic information to certain persons (e.g., stock brokers, investment analysts, shareholders, etc.), the Company must make public disclosure of that information simultaneously, if the disclosure is intentional, and promptly, if the disclosure is unintentional.The impetus behind Regulation FD is to avoid giving any person an unfair market advantage through selected access to confidential information. This Disclosure Policy confirms, in writing, Implex Corporation’s disclosure policies and practices.Its primary purpose is to raise the awareness of the directors, officers, executive management, and all other employees of Implex Corporation (the “Company”) to the legal requirements on the disclosure of corporate information by setting out specific requirements for, and limitations on, the dissemination of corporate information.Its secondarypurpose is to provide a stated mechanism for handling and correcting inadvertent disclosures so as to encourage employees to assist in maintaining compliance with all legal requirements. This Disclosure Policy extends to all employees of the Company, not only the directors and senior management.This Disclosure Policy supplements the Company’s Insider Trading Policy, which is also applicable to all employees.All employees, regardless of job title, job description, lack of seniority, or lack of participation in the specific corporate events for which there will be public disclosure are subject to the legal limitations on the communication of corporate information and will be held accountable by regulatory agencies. The objective of this Disclosure Policy is to ensure that communications about the Company to the investing public are: • Timely, factual and accurate; and • Broadly disseminated in accordance with all applicable legal and regulatory requirements. Page 1 of 11 Principles of Disclosure of Material Information “Material Information” is any information relating to the business and affairs of the Company that results in, or would reasonably be expected to result in, a significant change in the market price or value of the Company’s securities or that would reasonably be expected to have a significant influence on a reasonable investor’s investment decisions.The Company’s Insider Trading Policy is intended to eliminate the misuse by Company employees of “material information” which has not been publicly disseminated; i.e., “inside information”.This Disclosure Policy supplements that Insider Trading Policy by seeking to control the communication of “material information” such that when the “inside information” is disseminated outside the Company (i.e., to third parties), it is done on a broad, rather than selective, basis, in compliance with Regulation FD. There are obvious questions which arise when corporate information is at issue.These include: • Is the corporate information “material information”? • If so, is it appropriate to disseminate that information at the current time, or should it remain confidential pending further developments? • If the information is to be released, how will it be released; by public announcement with a simultaneous press release, or simply by the issuance of a press release? The answers to these and other questions about the maintenance of confidentiality of material information and its public release must be centralized and coordinated on a consistent basis.In order to do that, the Company’s Board of Directors has established a Disclosure Policy Committee responsible for overseeing the Company’s disclosures.The Committee consists of the CEO, COO, CFO, Executive Vice-President and such other officers as the Board of Directors may appoint. The Committee will set benchmarks for the preliminary assessment of materiality and will determine when it is appropriate to make public disclosure or when developments justify or require public disclosure.The Committee will meet as conditions dictate and the corporate Secretary will maintain a record of the meetings and the decisions made. It is essential that the Committee be kept fully apprised of all pending developments in the Company’s business and affairs, whether or not considered to be “material” at the time, so that those developments can be (i) evaluated for materialness, (ii) monitored for development into material information if not yet material, and (ii) scheduled for public dissemination when appropriate and timely. If it is determined that the information should remain confidential, pending further developments, the Committee will determine how that inside information will be controlled.All employees are directed to the Insider Trading Policy with respect to their actions, in connection with their activities in connection with the Company’s securities, while in possession of such confidential information. The Committee will review and update this Disclosure Policy on an annual basis or as needed in order to ensure compliance with changing regulatory requirements and experience with the administration of the Disclosure Policy.The Committee will report to the Board of Directors at least annually. Page 2 of 11 No employee, in the absence of specific authorization from the Committee, is authorized to disclose any confidential information, whether by direct disclosure, in response to inquiries, or if questioned about rumors.(See “Rumors”).The Committee will appoint authorized spokespersons and, absent that designation, no employee is authorized to speak for the Company; i.e., employees who are not authorized spokespersons must not respond under any circumstances to inquiries or requests for comments from the investment community, the media, shareholders, or any other parties and they should refer all such inquiries and requests for comment to the designated spokespersons. In complying with the requirement to broadly disclose all material information under applicable laws and trading market regulations ad rules, the Company will adhere to the following basic disclosure principles: 1.Material Information will be publicly disclosed, when the Committee deems appropriate, by press release.If the disclosure is planned and is being made at a meeting (e.g., a shareholders’ meeting) or on a conference call (e.g., a call with investment analysts), a press release will be issued simultaneously.If a disclosure is inadvertently made, the Committee should be notified immediately so that a press release can be promptly issued. 2. Until the Committee deems it appropriate (or there is an inadvertent disclosure) the information will be kept confidential.The Committee may determine that a release of the information is premature because certain aspects are not final.Or, the Committee may determine that disclosure would be unduly detrimental to the Company; e.g., premature release could prejudice negotiations in a corporate transaction. 3.Disclosure must include any information the omission of which would make the rest of the disclosure misleading (half truths are misleading). 4.Unfavorable material information must be disclosed as promptly and completely as favorable information. 5.Selective disclosure is not proper disclosure.Previously undisclosed material information must not be disclosed to selected individuals (for example in an interview with an analyst or in a telephone call with a shareholder). If previously undisclosed material information has been inadvertently disclosed to an analyst, stock broker, shareholder or any other person not bound by an express confidentiality obligation, such information must be broadly disclosed immediately via press release. 6.Disclosure on the Company’s website alone does not constitute adequate broad disclosure of material information. Page 3 of 11 7.A disclosure must be corrected immediately if the Company subsequently learns that the earlier disclosure contained a material error at the time it was made. Authorized Methods of Disclosure Because of the necessity to carefully control the disclosure of material, non-public information about the Company and to avoid selective disclosure,the Company is adopting certain specific methods for making disclosures.These are: 1.News Releases (Press Releases); 2.Conference Calls (coupled with the simultaneous issuance of a Press Release); and 3.The use of “Designated Spokespersons” only. • News Releases (Press Releases) Once the Committee determines that a development is material and is not required to remain confidential,, it will authorize the issuance of a press release.If the Committee determines that the development must remain confidential for the time being, appropriate confidentiality notification to affected personnel will be made and control of that inside information will be instituted (please reference the Company’s Insider Trading Policy”).Should confidential material inadvertently be selectively disclosed, the Company will immediately issue a press release and file Form 8-K to fully disclose that information. If a stock exchange or trading facility on which shares of the Company are listed is open for trading at the time of a proposed announcement, prior notice of a press release announcing material information must be reported to the market surveillance department to enable a trading halt, if deemed necessary by the stock exchange(s) or trading facility.If a press release announcing material information is issued outside of trading hours, market surveillance must be notified before the market opens. Annual and interim financial results will be publicly released immediately following approval by the Company’s Board of Directors of such financial statements. Press releases will be disseminated through an approved news wire service that provides simultaneous national and/or international distribution.Press releases will be transmitted to all stock exchange members, relevant regulatory bodies, major business wires, national financial media and the local media in areas where the Company has its headquarters and operations.Press releases will be posted on the Company’s Website immediately after release over the news wires.The new release page of the Website shall include a notice that advises the reader that the information posted was accurate at the time of posting, but may be superseded by subsequent press releases. Page 4 of
